I have real pleasure in extending, on behalf of the delegation of the Republic of Haiti and in my own name, warm congratulations to Ambassador Peter Thomson on his election as President of our Assembly. His proven experience in international issues and his outstanding personal qualities bode well for the success of the seventy-first session.
I would also like to give a special greeting to the Secretary-General of the United Nations, Mr. Ban Ki-moon, for his outstanding performance at the head of our Organization, particularly his commitment to peace and the promotion of development in the world. Haiti’s voice joins in the unanimous praise which crowns his second mandate in that office.
Seventy-one years ago, the fifty original States Members of the United Nations took the solemn and decisive commitment to build a new world order based on fundamental human rights. Before a world emerging from the tragedies of a terrible war, they championed the equality of men’s and women’s rights, the inviolable principle of parity of the subjects of international law and the right of peoples to self-determination. In a praiseworthy endeavour to heal the wounds of recent conflicts, they advocated better living conditions for the people of the world under the aegis of freedom and democracy.
From this rostrum, Haiti declares the raison d’être of our Organization to be more relevant in today’s world than ever before. In the face of a succession of threats posed by the spectre of ecological peril, terrorist brutality and the persistence of various regional conflicts, we must reassert our faith in the purposes of our Organization. The values it embodies and the precepts it defends and promotes in the analysis and management of major contemporary issues and challenges are more pertinent than ever. Today it is more essential than ever that the United Nations fully assume its role in order to provide collective responses to all manner of crises threatening peace in the world. The encroachments of terrorism and the international problems of an economic, social and humanitarian nature are among the issues that the United Nations must address, in keeping with its original mission of human understanding and solidarity.
The Republic of Haiti is proud to have participated in the founding of the Organization. We strongly support the measures it undertakes to strengthen and broaden the scope of its actions. We also welcome the initiatives for necessary reform, particularly within the Security Council.
Haiti stands alongside and encourages the United Nations in its intentions to strengthen its capabilities in the conduct of peacekeeping operations, the fight against pandemics and health crises and the promotion of democracy and human rights, without overlooking or neglecting economic, social and cultural rights.
The Paris Agreement on Climate Change perfectly illustrates the concept of a collective destiny for all peoples that lies at the heart of this Organization. This vision has inspired urgent and united international action in the face of an issue that threatens the very survival of our planet. The Agreement represents unquestionable success, and we sincerely hope that all established commitments and obligations are followed through.
The progress made over the past seven decades, whether in terms of human rights, peacekeeping or international development cooperation, is undeniable. This is in large part thanks to the powerful and generous vision that inspired the founders of our Organization, a vision that remains as potent as ever. While congratulations are in order for recent advances, some of which are truly remarkable, I would particularly like to acknowledge the peace agreement recently signed in Havana by the Government of our sister Republic of Colombia with the Revolutionary Armed Forces of Colombia. We are forced to admit, however, that the obstacles hindering peace and sustainable development in the world remain numerous. Nevertheless, we welcome the recent rapprochement of the United States of America with Cuba, which is likely to further peace in our region.
The Republic of Haiti encourages the international community to pay further attention to the aspirations of the Republic of China on Taiwan to play a more active role in certain decisions and initiatives that could contribute to stability and reconciliation among peoples and nations.
Our delegation is particularly sensitive to two of the issues being addressed at the current session. I refer to the implementation of the 2030 Agenda for Sustainable Development and to the issue of refugees, migrants and the forced displacement of people.
The next 15 years will provide a detailed demonstration of the actions and efforts of the peoples of the planet, resolutely engaged in a noble struggle to eradicate poverty and hunger in the world. The 17 Sustainable Development Goals (SDGs) will be both our compass and our milestones throughout humankind’s journey towards a world free of unacceptable deprivation, shortcomings and failures.
The Republic of Haiti chooses to be among the States on the front line as we head towards sustainable development. Having acknowledged what is at stake, my Government has courageously decided to lay the foundations for our dedicated participation in the global implementation of the 2030 Agenda for Sustainable Development and to put our country firmly on track towards inclusive and sustainable development.
Through the purposeful appropriation of the SDGs and their integration into Haiti’s development policies and strategies, we are enabling the country to take concrete action that will help to improve the living conditions of every Haitian. In that context, I fully support the adoption in Hangzhou by the Group of 20 of an action plan aimed at facilitating the launch of a sustainable development programme for 2030 and supporting the industrialization efforts of African and least developed countries. We have great hopes for the coming years.
We also pay particular attention to the Goals’ approach to the issue of migration. Migration flows have always been at the core of the dynamics among the world’s peoples. However, we are all very concerned about recent large increases in the frequency and numbers of people fleeing conflict zones, including women and children, and the human tragedies that befall those sometimes desperate attempts. Needless to say, the Republic of Haiti can particularly relate to the issue, and we welcomed the high-level meeting on the subject held at the beginning of this session. We hope that concrete decisions, equal to the magnitude of the tragedies and risks faced by displaced populations, can be taken to protect them. We also urge that substantial support be provided to help host countries. We believe it is vital to take every possible step to combat the traffickers who abuse the good faith of those fleeing poverty and misery.
The Haitian delegation is well aware of the growing number of our compatriots who are leaving the country in search of a better life elsewhere. We understand and have taken on board the legitimate concerns that have been expressed by representatives of some countries of destination or transit, some of them from this very podium. This human tragedy calls for specific decisions and measures that can offer the Haitian people new opportunities and better living conditions. To that end, we need peace, political stability, development-oriented infrastructure, entities that will help to strengthen the rule of law and a better understanding of the major socioeconomic challenges that we face. We have launched a dialogue with various host countries with the aim of finding shared solutions.
At this point, I would like to briefly paint a picture of the current situation in Haiti. In about two weeks, the Haitian people will go to the polls. The mandate that the National Assembly conferred on me at my election was unequivocal: restore Haitians’ confidence in the electoral process, reinstate constitutional order by completing the electoral cycle begun in 2015 and hold fair, credible, transparent and democratic presidential and legislative elections. That is the task I have been working on unceasingly for the past seven months. The inauguration of the new President of the Republic on 7 February 2017 will be the culmination of the process of renewing and strengthening Haiti’s republican institutions. Make no mistake — without fair and credible elections, any hope of a peaceful political transition is a vain illusion. A smooth transition remains the prerequisite and foundation for political stability, consolidation of the rule of law, economic modernization and development.
It is crucial to ensure that the forthcoming elections are credible if we are to effectively break the cycle of instability and the political uncertainty that has dogged my country for too long. In upholding my commitment to the Haitian people, I have spared no effort to help to create the conditions and atmosphere that are essential to the proper conduct of the elections, and impartial observers have unanimously noted the progress we have made on restoring our institutions and constitutional order. Parliament is now up and running and will be fully functional after the elections. The elected mayors have gradually taken up their functions, and that process has gone sooothly..
The Government is deeply respectful of the independence and prerogatives of the Provisional Electoral Council in organizing the elections. In response to the people’s expectations and following up on the recommendations of our Independent Electoral Evaluation and Verification Commission, the Council has made appropriate fixes to remedy the manifest deficiencies in the electoral machinery. These have been welcomed by every sector, including the candidates themselves and the national and international observers.
Voter confidence in the integrity of the electoral process is a major factor in citizens’ participation and the legitimacy of both the election results and those elected. So far, the new Provisional Electoral Council, which I established in broad consultation with the country’s driving forces, has demonstrated its ability to conduct the electoral process successfully. Despite dealing with various technical and logistical obstacles in circumstances of financial penury, the Government has shown its willingness to take on the financial burden of the elections. I am pleased to say that the process is on the right track.
While the elections are not an end in themselves, they represent a necessary transition. The legitimacy of the new Haitian authorities will depend on their success. The day after the elections, our country will need to feel a powerful wave of international solidarity. Our new leaders will need that solidarity in order to address our structural problems, to ensure that they do not end up undermining Haiti’s efforts to emerge from underdevelopment and to enable them to tackle the colossal task of turning our economy around after decades of regression. They will need it in order to undertake the reforms that are essential to our economic and social modernization and in order to make the massive investment in our failing infrastructure and the training of the human resources that the country so desperately needs.
On behalf of the Haitian people, I take this opportunity to commend the immense efforts of the United Nations Stabilization Mission in Haiti, whose mandate will soon be the subject of a Security Council resolution. The progress that has been made during the Mission’s 12 years in Haiti may seem slow to many observers, but it is nonetheless real, especially in the areas of security, promotion of human rights and building the capacities of institutions that ensure the rule of law, particularly through the Mission’s support to the Haitian national police and the judiciary.
This is also an opportunity for me to salute the great courage and leadership of the Secretary-General. At the end of his second term, I urge him to accept the idea that my country needs international understanding if it is to tackle the challenges of the lack of sanitation that continues to expose it to epidemic and endemic disease and illnesses from all sources. In recent years, my people have suffered tremendously from waves of infectious diseases such as malaria, cholera, Zika, chikungunya and dengue, among others. To overcome these scourges, declaration of good intent, comforting though they are, are of no effect and cannot yield results. We require real and effective sanitary support with respect to drinking water and waste treatment.
The renewed outbreak of cholera in recent months is one of the most acute challenges facing Haiti. It is a clear illustration of the perceptible deterioration in the humanitarian situation, as the Secretary-General stressed in a recent report to the Security Council (S/2016/753). In this connection, the Government of the Republic of Haiti has noted and welcomed the statements of the Secretary-General on two situations that have been discomforting for the United Nations: the many cases of sexual abuse perpetrated by peacekeepers, and the introduction of cholera to Haiti.
The recognition by the United Nations of its moral responsibility in the latter instance opens the way for real discussions as to the need to definitively end this pandemic, which affects many of my fellow citizens. Here we trust that the urgent appeal of the Secretary- General for a substantially strengthened programme to combat cholera and to provide material assistance to victims and their families will be heeded and will fully meet the expectations of the people of Haiti.
Haiti is once again at a crossroads. The immediate future of the country hangs on the success of the forthcoming elections, but so too does the road that the country will take in coming years. At this historic juncture, the people and the Government of Haiti attach the greatest importance to the solidarity of the international community and to the cooperation of the United Nations and its Member States to ensure the success of the forthcoming elections, which, we firmly believe, will mark a decisive stage in the lengthy process of consolidating democracy and bringing about the rule of law in our country.
As I conclude, I once again reaffirm that the people of my country have confidence in the United Nations and in the ideal of universal solidarity, of which the United Nations is the most lofty and constant embodiment. Through me, the people of Haiti reiterate once again their belief in our Organization’s capacity to build peace in the world, increase cooperation among peoples and help deprived populations to take charge of their destiny in the context of a new international order that is more just, has a greater spirit of solidarity and is a harbinger of hope and opportunity for all, so that everyone can have the opportunity to enjoy its share of progress.
